DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 09/02/2021 change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 14-19, 22-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan (US 2017/0142705) in view of Du (US 2020/0205140).
Chendamarai Kannan discloses the following features.
	Regarding claim 1, method of wireless communication (see [0031], [0081]-[0083] and fig. 8), comprising: exchanging, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”); receiving, by the UE, a plurality of downlink date transmissions from the serving base station during the first transmission 
Regarding claims 2, transmitting the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 6, receiving, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 7, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission 
	Regarding claim 8, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 7 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
	Regarding claim 9, an apparatus configured for wireless communication (see [0031], [0081]-[0083] and fig. 8), comprising: means for exchanging, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS 
Regarding claims 10, wherein the means for transmitting the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 14, means for receiving, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission 
	Regarding claim 15, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 3A), or a next time during a next transmission opportunity (see [0042]-[0046] as well as figs. 3B-3C; the HARQ timing may also correspond to the scheduled time for a special subframe located before a burst of UL subframes of the next transmission opportunity 320 as also shown In fig. 3B).
	Regarding claim 16, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 15 above, and any other period of time, including the time during channel reservation signaling exchanged 
	Regarding claim 17, a non-transitory computer-readable medium having program code recorded thereon, the program code comprising: program code executable by a computer for causing the computer to exchange, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”);  program code executable by a computer for causing the computer to receive, by the UE, a plurality of downlink date transmissions from the serving base station during the first transmission opportunity (see [0042], [0081] as well as fig. 3A; a plurality of Dl transmissions is received over PL subframes referred to as 302 in fig. 3A); program code executable by a computer for causing the computer to adjust, by the UE, transmission configurations within a last slot of the first transmission opportunity, wherein the transmission configurations of the last slot are different from previous transmission configuration of previous slots of the first transmission opportunity (see [0042], [0048] as well as fig, 3A; last slot is associated with the last special subframe, which is configured to have a short PUCCH, sPUCCH format, and therefore, has a different configuration as compared to the slots of the 
Regarding claims 18, transmit one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received 
	Regarding claim 22, program code executable by a computer for causing the computer to receive, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 23, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 
	Regarding claim 24, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 24 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
	Regarding claim 25, an apparatus for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: to exchange, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”);  to receive, by the UE, a plurality of downlink date transmissions from the serving base 
Regarding claims 26, transmit the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 29, to receive, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 30, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 7 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
Chendamarai Kannan does not disclose the following features: regarding claim 1, 9, 17 and 25, modifying, by the UE, a subcarrier spacing of the last slot to be different from subcarrier spacings of each previous slot of the first transmission opportunity to increase a number of symbols available for transmission of signaling by the UE within the last slot of the transmission opportunity; regarding claims 3, 11, 19 and 27, re-adjusting, by the UE, a next subcarrier spacing to begin a next transmission opportunity of the serving base station.

Regarding claim 1, 9, 17 and 25, modifying, by the UE, a subcarrier spacing of the last slot to be different from subcarrier spacings of each previous slot of the first transmission opportunity to increase a number of symbols available for transmission of signaling by the UE within the last slot of the transmission opportunity (see paragraph [0095], wherein the end of a subframe may “use a different numerology (e.g., in terms of symbol duration and/or subcarrier spacing)” and Fig. 6, which shows the final slot of the subprime include multiple symbols for UL transmission with a modified subcarrier spacing that is different from the downlink symbols).
Regarding claims 3, 11, 19 and 27, re-adjusting, by the UE, a next subcarrier spacing to begin a next transmission opportunity of the serving base station (see Fig. 6, wherein as a next subframe is transmitted, the same subframe structure would require the subcarrier spacing to be re-adjusted as the beginning of a subframe has a different subcarrier spacing from the end of the subframe as shown in Fig. 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chendamarai Kannan using features, as taught by Nayeb Nazar, in order to provide flexible control signaling design and avoid design fragmentation (see paragraph [0077] and [0095] of Nayeb Nazar).

Claims 4-5, 12-13, 20-21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan and Nayeb Nazar as applied to claims 1, 9, 17 and 25 above, and further in view of Shi (US 2020/0037298).
Chendamarai Kannan and Nayeb Nazar disclose the features as shown above.

Regarding claims 5, 13, 21 and 28, transmitting the acknowledgement signaling in one or more additional symbols according to the long PUCCH configuration without regard to a scheduled end time of the first transmission opportunity (see [0043]-[0045] and fig. 3B; in fig. 3B, some of the HARQ bits associated with DL data packets received over the first transmission opportunity 310 are transmitted during the next transmission opportunity 320, and therefore without regard to a scheduled end time of the first transmission opportunity 310 of fig. 3B, wherein the PUCCH may be a long PUCCH configuration as shown in Shi below).
Chendamarai Kannan does not disclose the following features: regarding claims 4, 12, 20 and 28, configuring, by the UE, a PUCCH configuration to a long PUCCH configuration of the last slot, wherein the previous transmission configuration of the previous slots include a short PUCCH configuration.
Shi discloses the following features.
Regarding claims 4, 12, 20 and 28, configuring, by the UE, a PUCCH configuration to a long PUCCH configuration of the last slot, wherein the previous transmission configuration of the previous slots include a short PUCCH configuration (see Fig. 2 or Fig. 3, wherein a long PUCCH is used in the last slot (i.e. slot 1), where a previous slot includes a short PUCCH (i.e. slot 0)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chendamarai Kannan and Nayeb Nazar using features, as taught by Shi, in order to allow independent PUCCH configuration for each carrier/cell.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda (US 2020/0106546) discloses features similar to those relied upon in Nayeb Nazar.  Fig. 2B of Takeda shows using a transmission that uses 15kHZ subcarrier spacing and modifying the subcarrier spacing of the final symbol to 30 kHZ in order to transmit two symbols in the one symbol location.  The above presented rejections may also utilize Takeda in place of Nayeb Nazar.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473